DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/050,277 filed on 10/23/2020 in which claims 1-15 have been presented for prosecution in a first action on the merits.
Response to Amendments
Acknowledgement is made of preliminary amendment filed on 10/23/2020 in which claims 4,6,8, and 13-15 are currently amended. By this amendment, claims 1-15 are still pending in the application.
Acknowledgement is made of preliminary amendment filed on 03/25/2022 in which claim 8 is further amended. By this amendment, claims 1-15 are still pending in the application.
Acknowledgement is made of further preliminary amendment filed on 05/26/2022 in which claim 1 is further amended. By this amendment, claims 1-15 are now pending in the application for prosecution in a first action on the merits. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/21/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8,10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins US 2012/0013189 A1 in view of Cheng US 2017/0190261 A1  (both cited by Applicants) and Electronics Hub (“Adjustable Timer Circuit Diagram with Relay output”).
Regarding claims 1 and 10, Jenkins at least discloses and shows in Fig. 2: A battery saving system (see Fig. 2) for an electrically powered mobility device (vehicle power system; see ¶[0020],[0027]) comprising a battery (90) and a drive control system (50) configured to be powered by the battery (90), wherein the battery saving system (as shown in Fig. 2) comprises: a current monitoring circuit (72)(see ¶[0025]) configured to monitor a load(current flowing through load 90) current (the load current being the current drawn from the battery 30; see ¶[0025]-[0026]) provided by the battery (90), wherein the current monitoring circuit (72) is configured to determine whether a load current magnitude is below a load current threshold level(see Abstract; note- If the current is above the predetermined value (e.g. a load from a starter motor cranking an engine), the battery management system disconnects the battery cells from the load when the voltage falls below a lover voltage threshold (e.g. 8V). Once disconnected a reset signal is required to reconnect the battery cell(s) to the load and ¶[0026]), a timer circuit (See Fig. 5, steps 204,208,220, and 224; see ¶[0038]) having a counter(note-timer circuit do customarily include counter circuit, for example the 555 time circuit does include counter 4017 as shown in secondary evidence of the knowledge available to one of ordinary skill in the art; see Electronic Hubs) configured to successively count as long as the load current magnitude level is below the load current threshold level, and to reset(via reset switch 40) the counter in the event that the load current level magnitude exceeds the load current threshold level(see Abstract; note- If the current is above the predetermined value (e.g. a load from a starter motor cranking an engine), the battery management system disconnects the battery cells from the load when the voltage falls below a lover voltage threshold (e.g. 8V). Once disconnected a reset signal is required to reconnect the battery cell(s) to the load), and a disconnecting switch (54,58 under the control of the processor 50; see ¶[0010],[0012],[0023]-[0024], and [0025]-[0026]) configured to be operated between an open state and a closed state, wherein the timer circuit (See Fig. 5, steps 204,208,220, and 224; see ¶[0038]) is configured to trigger the disconnecting switch (54/58) to obtain the open state when the counter has reached a predetermined number to thereby disconnect the battery (90) from the drive control system (¶[0038]).
However, Jenkins does not expressly disclose that the mobility device system  is electrically powered and the load is a drive system.
Cheng discloses and shows in Fig. 1, factual evidence of, a power saving system for an electrically powered mobility device(103 and 104) comprising a battery(110) and a drive control system(107)(see ¶[0002],[0005]).
Jenkins and Cheng are power saving system analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Cheng with Jenkins by having the power saving system of Jenkins into a battery and drive control system of an electric vehicle so as to reduce the output of the vehicle battery by activating a shutdown mode and to further effect the efficiency of the overall system by , as per the teachings of Cheng.
Accordingly claims 1 and 10 would have been obvious.
Regarding claims 2 and 11, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 1. Jenkins discloses further discloses, comprising a voltage monitoring circuit (70) configured to monitor a battery voltage (see ¶[0026],[0030]), wherein the current monitoring circuit (72) is configured to monitor a charging current (see ¶[0023]-[0024], and [0035]), and wherein the timer circuit (See Fig. 5, steps 204,208,220, and 224; see ¶[0038]) is configured to reset the counter as long as at least one of the a) battery voltage (V) is above a predetermined voltage threshold level (¶[0024],[0039]) and b) a charging current magnitude is above a predetermined charging current threshold level (see ¶[0037]-[0038]).
Regarding claim 3, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 2. Jenkins further discloses, wherein the counter is configured to be activated when the battery voltage is below the predetermined voltage threshold level(see ¶[0024],[0039]) and the charging current magnitude is below the predetermined charging current threshold level (see ¶[0024],[0039])).
Regarding claim 4, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 2. Jenkins further discloses, wherein the disconnecting switch (40) is configured to be set in the open state to disconnect the battery (90) when the charging current magnitude is above a predetermined allowed charging current level (see ¶[0027],[0040]).
Regarding claim 5, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 4, wherein the predetermined allowed charging current level is higher than the maximum recommended charging current of the battery (see ¶[0024],[0027]-[0028], and [0039]).
Regarding claim 6, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 2. Jenkins further discloses, wherein the disconnecting switch (58,54) is configured to be set in the open state to disconnect the battery (90) when the battery voltage (¶[0027]) is above a predetermined allowed voltage level (see ¶[0026]-[0028]).
Regarding claim 7, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 6. Jenkins further discloses, wherein the predetermined allowed voltage level is higher than the maximum recommended charging battery voltage(see ¶[0024],[0027]-[0028], and [0039]-[0040]).
Regarding claim 8, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 1. Jenkins further discloses, comprising a button (reset button switch 40) configured to enable setting the disconnecting switch (58,59) in the closed state and to reset the counter(see ¶[0010],[0012], and [0023]).
Regarding claim 12, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 11. Jenkins further discloses, comprising operating the disconnecting switch (54,58) to obtain an open state when the charging current magnitude is above a predetermined allowed charging current level to thereby disconnect the battery (90) from a battery charger (construed as alternator (94) since it is a charging source)(see ¶[0026]-[0028]).
Regarding claim 13, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 11. Jenkins further discloses, comprising operating(via the logic controller 50) the disconnecting switch (54,58) to obtain an open state when the battery voltage is above a predetermined allowed voltage level to thereby disconnect the battery (90) from a battery charger (alternator 94) (see ¶[0010],[0012],[0023]-[0024], and [0025]-[0028]).
Regarding claim 14, Jenkins further discloses, Jenkins in view of Cheng discloses all the claimed invention as discussed and set forth above in claim 1. Jenkins  further discloses A control system(50) for an electrically powered mobility device ((103 and 104) of Cheng) comprising the battery saving system (as shown in Fig. 2 of Jenkins) as claimed in claim 1.
Regarding claim 15, Jenkins in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 1. Cheng further discloses, an electrically powered mobility device (103 and 104) comprising: a battery (110), a drive control system (16), and a battery saving system (Cheng; Fig. 1) as claimed in claim 1(see ¶[0002],[0005]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins US 2012/0013189 A1 in view of Cheng US 2017/0190261 A1 in further view of US 2011/169341 A1 to Manning and US 2016/218554to Hatipoglu (all cited by Applicants) and Electronics Hub(“Adjustable Timer Circuit Diagram with Relay output”) .
Regarding claim 9, Jenkins in view of Cheng discloses all the claimed invention as set forth and discussed above in claim 8. Jenkins discloses further comprising a power supply (52)(see ¶[0026] note- charge pump is a kind of DC-to-DC converter that uses capacitors for energetic charge storage to raise or lower voltage) configured to be powered by the battery (90) and configured to power the timer circuit (See Fig. 5, steps 204,208,220, and 224; see ¶[0038]), wherein the disconnecting switch (54,58) is configured to disconnect the power supply (52) from the battery (90) when the disconnecting switch (54,58) is in the open state, and wherein the button (reset button 40; ¶[0023],[0028])(Note-When a disconnection is triggered, the logic/controller 50 disables the charge pump 52(power supply) and no current flows through the transistors 54/58 and diodes 56/60, thereby disconnecting the battery cells 90 from the load 92 and charge source 94).
However, Jenkins in view of Cheng stayed silent regarding the limitations of the reset button having a mechanical switch configured to be set in a closed position when the button is actuated, causing the power supply to connect to the battery and power the timer circuit.
However, Manning discloses factual evidence to disconnect the controller (see Fig. 1; ¶[0032]-[0042]) and Hatipoglu (see Fig. 1 and ¶[0025]) further discloses factual evidence that it is known in the art to also disconnect the controller in a power saving mode and to reconnect the power source to the controller by overriding to press the reset button, wherein the controller manages the connection of the power source with the load in order to achieve a true zero power consumption stand-by state, as per the teachings of Hatipoglu (¶[0001]).


    PNG
    media_image1.png
    1589
    1199
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1740
    1135
    media_image2.png
    Greyscale

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,886,738 to Abe discloses the general state of the art regarding an electronic device and control method.
USPAT 10,498,149 to Shibata discloses a rechargeable battery protection integrated circuit, rechargeable battery protection device and battery pack.
USPAT 10,802,078 B2 to Tamegai et al., (Tamegai) discloses the general state of the art regarding a current monitoring circuit and coulomb counter circuit.
Electronics Hub (Typical 555 timer circuit with counter circuit CD4017), March 21, 2016
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 8, 2022